Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly determined that plaintiffs employment was terminable at-will and granted that part of defendant’s motion for summary judgment dismissing the first, second and third causes of action. The court erred, however, in denying that part of the motion that sought summary judgment dismissing the remainder of the complaint. Defendant’s personnel policies manual, which plaintiff concedes is applicable, unambiguously provides that “[s]taff dismissed will not be paid for any accrual of time.” It is undisputed that plaintiff was involuntarily dismissed from his employment with defendant.
The contention that the motion was premature because plaintiff had not completed discovery is without merit. Plaintiff failed to demonstrate that facts essential to oppose the motion for summary judgment were in the exclusive knowledge and possession of defendant and could be obtained by pending discovery (see, CPLR 3212 [f]; Billy v Consolidated Mach. Tool Corp., 51 NY2d 152, 163-164, rearg denied 52 NY2d 829; Lavin & Kleiman v Heinike Assocs., 221 AD2d 919). Thus, we modify the order by granting in its entirety defendant’s motion for summary judgment and dismissing the fourth and fifth causes of action, which constitute the remainder of the complaint. (Appeals from Order of Supreme Court, Genesee County, Ma-honey, J. — Summary Judgment.)
Present — Green, J. P., Law-ton, Wisner, Callahan and Balio, JJ.